Case 6:20-cv-00988-ADA Document 8-14 Filed 11/02/20 Page 1 of 3




        Exhibit 13.2
         Case 6:20-cv-00988-ADA Document 8-14 Filed 11/02/20 Page 2 of 3



                    T-Mobile smartphone infringement of the ’527 patent

            Claim 8                                          Evidence

8. A method for interfacing        The T-Mobile smartphone provides an analog/digital
analog/digital converting means    converting means and JPEG compression means, said JPEG
and JPEG compression means,        compression means having a built-in memory device.
said JPEG compression means
                                   For example, the T-Mobile smartphone supports the encoding
having a built-in memory
                                   of images into JPEG compressed media. As part of an image
device, comprising the steps of:
                                   capturing subsystem, the smartphone has an analog/digital
                                   convertor for converting analog image data to digital image
                                   data. The image data is organized into frames comprised of
                                   rows (lines) and columns corresponding to an array of sensors
                                   in an image sensor of the image capturing subsystem. As part
                                   of an image processing subsystem, the smartphone has a JPEG
                                   encoding function with buffer memory for encoding the digital
                                   image data into JPEG compressed media.

(8.1) sequentially reading a       The T-Mobile smartphone sequentially reads a predetermined
predetermined number of image      number of image lines from the image data output of said
lines from the image data          analog/digital converting means.
output of said analog/digital
                                   For example, the image processing subsystem of the T-Mobile
converting means;
                                   smartphone reads a frame of image data, sequentially line-by-
                                   line, from the image capturing subsystem.

(8.2) storing said predetermined   The T-Mobile smartphone stores said predetermined number of
number of image lines in           image lines in memory means, said memory means capable of
memory means, said memory          storing the same number of image lines as said built-in
means capable of storing the       memory device.
same number of image lines as
                                   For example, the image processing subsystem of the T-Mobile
said built-in memory device;
                                   smartphone stores the image data in a local memory, the local
and
                                   memory is capable of storing at least the same number of lines
                                   of data from the frame as the buffer memory.

(8.3) sequentially reading a       The T-Mobile smartphone sequentially reads a predetermined
predetermined size of image        size of image block from said memory means to said built-in
block from said memory means       memory device when said image data output is determined to
to said built-in memory device     be compressed.
when said image data output is
                                   For example, when digital image data is to be encoded into
determined to be compressed.
                                   JPEG compressed media, the image processing subsystem of
                                   the T-Mobile smartphone reads the frame (or subset of a
          Case 6:20-cv-00988-ADA Document 8-14 Filed 11/02/20 Page 3 of 3



                                   frame) from the local memory into the buffer memory so that
                                   the JPEG encoding function can perform JPEG encoding
                                   thereon.




Product List:

Revvl 2 Plus LTE US 6062Z
Revvl 2 LTE US 5052W
REVVL Plus LTE US
REVVL LTE US


References:

[1] Revvl 2 Plus LTE US 6062Z
http://phonedb.net/index.php?m=device&id=14402&c=t-mobile_revvl_2_plus_lte_us_6062z__tcl_6062

[2] Revvl 2 LTE US 5052W
http://phonedb.net/index.php?m=device&id=14401&c=t-mobile_revvl_2_lte_us_5052w__tcl_5052

[3] REVVL Plus LTE US
http://phonedb.net/index.php?m=device&id=12805&c=t-mobile_revvl_plus_lte_us&d=detailed_specs

[4] REVVL LTE US
http://phonedb.net/index.php?m=device&id=11937&c=t-mobile_revvl_lte_us&d=detailed_specs
